                 Case 1:20-cv-00373-SAB Document 17 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   GRACE GARCIA,                                         Case No. 1:20-cv-00373-SAB

10                   Plaintiff,                            ORDER GRANTING STIPULATION FOR
                                                           EXTENSION OF TIME FOR PLAINTIFF TO
11           v.                                            FILE HER OPENING BRIEF

12   COMMISSIONER OF SOCIAL SECURITY,                      (ECF No. 16)

13                   Defendant.

14

15          Plaintiff Grace Garcia (“Plaintiff”) filed this action seeking judicial review of a final

16 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying an

17 application for disability benefits pursuant to the Social Security Act. On December 30, 2020, a

18 stipulation was filed to extend time for Plaintiff to file her opening brief.

19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

20          1.       Plaintiff shall file her opening brief on or before February 3, 2021;

21          2.       Defendant shall file an opposition on or before March 5, 2021; and

22          3.       Plaintiff’s reply, if any, shall be filed on or before March 22, 2021.

23
     IT IS SO ORDERED.
24

25 Dated:        January 4, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
